In the United States Court of Federal Claims
                                           BID PROTEST
                                            No. 20-969C
                                Filed Under Seal: February 16, 2021
                                     Reissued: March 29, 2021*
                                     NOT FOR PUBLICATION

                                                  )
    GOLDEN IT, LLC,                               )
                                                  )       Post-Award Bid Protest; Judgment Upon
                          Plaintiff,              )       the Administrative Record, RCFC 52.1;
                                                  )       Best Value Determination; Injunctive
    v.                                            )       Relief; Ripeness; Mootness.
                                                  )
    THE UNITED STATES,                            )
                                                  )
                         Defendant.               )
                                                  )

        Jon D. Levin, Counsel of Record, W. Brad English, Of Counsel, Emily J. Chancey, Of
Counsel, Michael W. Rich, Of Counsel, Maynard, Cooper & Gale, P.C., Huntsville, AL, for
plaintiff.

       James W. Poirier, Trial Attorney, Douglas K. Mickle, Assistant Director, Robert E.
Kirschman, Jr., Director, Jeffrey B. Clark, Assistant Attorney General, Commercial Litigation
Branch, Civil Division, United States Department of Justice, Washington, DC; Elin M. Dugan,
Of Counsel, United States Department of Agriculture, for defendant.

                           MEMORANDUM OPINION AND ORDER

GRIGGSBY, Judge

I.       INTRODUCTION

         Plaintiff, Golden IT, LLC (“Golden IT”), brings this post-award bid protest matter
challenging the United States Department of Agriculture’s (“USDA”) decision to award a
blanket purchase agreement to assist the USDA in implementing the Identify, Credential, and


*
  This Memorandum Opinion and Order was originally filed under seal on February 16, 2021. ECF No.
45. The parties were given an opportunity to advise the Court of their views with respect to what
information, if any, should be redacted from the Memorandum Opinion and Order. On March 11, 2021,
petitioner filed a joint notice on behalf of the parties stating that the parties had no redactions to the
Memorandum Opinion and Order. ECF No. 47. And so, the Court is reissuing its Memorandum Opinion
and Order, dated February 16, 2021, as the public opinion.
Access Management (“ICAM”) program to Easy Dynamics Corporation (“Easy Dynamics”).
The government has moved to dismiss Golden IT’s challenges to the USDA’s original award
decision, and the agency’s expected new award decision following taking corrective action, upon
the grounds of mootness and ripeness. See generally Def. Mot. The parties have also filed
cross-motions for judgment upon the administrative record on the issues of whether: (1) the
USDA’s evaluation of Golden IT’s management approach proposal and best value analysis was
irrational and (2) whether the USDA’s corrective action is arbitrary, capricious, or contrary to
law. See generally id.; Pl. Mot.

       For the reasons discussed below, the Court: (1) GRANTS the government’s motion to
dismiss Golden IT’s claims challenging the USDA’s original award decision and any future
award decision; (2) DENIES Golden IT’s motion for judgment upon the administrative record
with regards to its challenge to the USDA’s corrective action; (3) GRANTS the government’s
cross-motion for judgment upon the administrative record with regards to Golden IT’s challenge
to the USDA’s corrective action; and (4) DISMISSES the complaint.

II.    FACTUAL AND PROCEDURAL BACKGROUND1

       A.      Factual Background

               1.      The Request For Quotations

       This post-award bid protest dispute involves a challenge to the USDA’s decision to
award a blanket purchase agreement to assist the agency in implementing the ICAM program to
Easy Dynamics (the “BPA”) and the nature of the agency’s subsequent corrective action. See
generally Am. Compl.

       As background, the USDA issued a Request for Quotations (“RFQ”) seeking assistance
with the implementation of the ICAM Program on May 14, 2020. See AR1-66. The RFQ
contemplates the award of a single BPA under which the USDA would issue multiple call orders
over a base year and four option years. AR7.



1
  The facts recited in this Memorandum Opinion and Order are taken from the administrative record
(“AR”); Golden IT’s motion for judgment upon the administrative record (“Pl. Mot.”); and the
government’s motion to dismiss certain claims and cross-motion for judgment upon the administrative
record (“Def. Mot.”). Except where otherwise noted, all facts recited herein are undisputed.


                                                                                                      2
       Specifically, the RFQ calls for a phased procurement process, during which the USDA
would evaluate each quoter’s: (1) prior experience; (2) management approach and price; and (3)
oral presentation. AR9-10. Specifically relevant to this dispute, the RFQ provides that the
USDA would evaluate the management approach factor based upon: (1) a proposed staffing
plan; (2) an agile project management/software development plan; (3) a DevSecOps plan; and
(4) a hiring, recruitment, training, and skills development plan. AR12-13.

       The RFQ also provides that the USDA would assign each quoter a confidence rating of
either “unknown confidence,” “no confidence,” “low confidence,” “some confidence” or “high
confidence” after each phase of the evaluation process. See AR9-10; AR405. In addition, the
RFQ provides that the USDA would advise each quoter of their respective confidence ratings for
each evaluation phase and allow the quoter to either “opt-in” or “opt-out” of the next phase of
the procurement. AR87.

               2.      The USDA’s Evaluation Of Proposals

       Golden IT submitted a prior experience quote in response to the RFQ on May 27, 2020.
AR281-325. Thereafter, the USDA informed Golden IT that it had received a “some
confidence” rating for the prior experience factor and that the agency recommended that Golden
IT continue with the procurement process. AR410. And so, Golden IT—and six other quoters—
submitted management approach and price proposals on June 17, 2020. AR420-565; see also
AR635.

       The USDA’s evaluation team evaluated the management approach proposals submitted
by these quoters over multiple sessions held remotely on June 18 and 19, 2020, and the
evaluation team assigned a confidence rating to each proposal pursuant to the RFQ. Baca Decl.
at ¶ 14. Thereafter, the USDA’s contracting officer, Victoria Baca, drafted several advisory
notifications to each quoter to inform each quoter of its respective confidence rating for the
management approach factor. Id. at ¶¶ 16, 19.

       Ms. Baca states in her declaration that she first drafted an advisory notification for
Alethix, which was the only quoter to receive a “high confidence” rating for management
approach. Id. at ¶ 20. Ms. Baca also states that she used the advisory notification sent to Alethix
as a template to draft the remaining advisory notices for the quoters that the agency
recommended proceed in the procurement, including Golden IT. Id. And so, Ms. Baca explains


                                                                                                  3
in her declaration that she erroneously advised Golden IT that Golden IT received a “high
confidence” rating for its management approach in an advisory notification dated June 19, 2020.
Id. at ¶ 21; AR570.

       After receiving the advisory notification from the USDA, Golden IT proceeded to the
final stage of the procurement and gave its oral presentation, which the agency rated “high
confidence.” AR639-42. On June 30, 2020, the USDA’s evaluation team finalized its report
evaluating all proposals. AR647-48. The evaluation team’s report assigns a “some confidence”
rating for Golden IT’s management approach and an overall cumulative rating of “some
confidence” for Golden IT’s proposal. AR635, AR647. After completing a best value tradeoff
analysis, the USDA awarded the BPA at issue to Easy Dynamics on July 20, 2020. AR648;
AR764-65.

                3.    The USDA’s Investigation And Corrective Action

       On July 24, 2020, the USDA provided brief explanations of its award decision to several
disappointed quoters, including Golden IT. AR832-49. In connection with this discussion, the
USDA became aware of a discrepancy between the management approach confidence ratings
contained in the evaluation team’s report and the confidence ratings contained in the agency’s
advisory notifications. AR850-57; see also AR646. Upon learning of this discrepancy, the
contracting officer referred the matter to the USDA’s Branch Chief for further consideration.
AR864.

       After conducting an internal investigation, the Branch Chief determined that the advisory
notifications sent to Golden IT and two other quoters indicating a “high confidence” rating for
management approach were sent as the result of an “administrative error” that “did not change
the outcome nor the selectee.” Id. And so, the Branch Chief concluded that “no contractor was
harmed by the final decision” and the USDA proceeded with the award of the BPA to Easy
Dynamics. Id.

       On July 31, 2020, another disappointed quoter, Makpar, filed a protest before the
Government Accountability Office challenging the USDA’s price evaluation and best value
analysis in connection with the award of the BPA. AR865-980. After Golden IT filed this bid
protest, the USDA announced on August 6, 2020, that it was taking corrective action that would
include: (1) cancelling the BPA; (2) conducting a new price evaluation of all quotes that


                                                                                                  4
received a cumulative confidence rating for the non-price evaluation factors; (3) conducting a
new best value tradeoff analysis; and (4) making a new award decision. AR985.

       B.      Procedural Background

       On August 4, 2020, Golden IT filed the complaint in this bid protest matter. See
generally Compl. On August 21, 2020, Golden IT filed an amended complaint. See generally
Am. Compl. The government filed the administrative record on August 28, 2020. See generally
AR.

       Golden IT filed a motion for judgment upon the administrative record on September 25,
2020. See generally Pl. Mot. On October 23, 2020, the government filed a motion to dismiss
certain claims and a cross-motion for judgment upon the administrative record. See generally
Def. Mot.

       Golden IT filed a reply in support of its motion for judgment upon the administrative
record and a response to the government’s motion on November 13, 2020. See generally Pl.
Resp. On December 11, 2020, the government filed a reply in support of its motion to dismiss
and cross-motion for judgment upon the administrative record. See generally Def. Reply.

       On January 21, 2021, and February 2, 2021, the Court held oral arguments on the
government’s motion to dismiss and the parties’ cross-motions. See generally Oral Arg. Tr.,
dated Jan. 22, 2021; see also Oral Arg. Tr., dated Feb. 3, 2021.

       The Court issued an oral opinion during the February 2, 2021, hearing. See Oral Arg. Tr.,
dated Feb. 3, 2021. The Court issues this written opinion consistent with its prior oral ruling in
this matter.

III.   LEGAL STANDARDS

       A.      Bid Protest Jurisdiction

       The Tucker Act grants the United States Court of Federal Claims jurisdiction over bid
protests brought by “an interested party objecting to a solicitation by a Federal agency for bids or
proposals for a proposed contract or to a proposed award or the award of a contract or any
alleged violation of statute or regulation in connection with a procurement or a proposed
procurement.” 28 U.S.C. § 1491(b)(1). In bid protest cases, this Court reviews agency actions
under the Administrative Procedure Act’s (“APA”) “arbitrary and capricious” standard. See 28


                                                                                                     5
U.S.C. § 1491(b)(4) (adopting the standard of review set forth in the Administrative Procedure
Act). And so, under the APA’s standard, an award may be set aside if, “(1) the procurement
official’s decision lacked a rational basis; or (2) the procurement procedure involved a violation
of regulation or procedure.” Banknote Corp. of Am., Inc. v. United States, 365 F.3d 1345, 1351
(Fed. Cir. 2004) (quoting Impresa Construzioni Geom. Domenico Garufi v. United States, 238
F.3d 1324, 1332 (Fed. Cir. 2001)).

        The United States Court of Appeals for the Federal Circuit has recognized that:

        When a challenge is brought on the first ground, the test is whether the
        contracting agency provided a coherent and reasonable explanation of its
        exercise of discretion, and the disappointed bidder bears a “heavy burden”
        of showing that the award decision had no rational basis. When a challenge
        is brought on the second ground, the disappointed bidder must show a clear
        and prejudicial violation of applicable statutes or regulations.

Id. (citations omitted).

        B.      Judgment Upon The Administrative Record

        Generally, RCFC 52.1 limits this Court’s review of an agency’s procurement decision to
the administrative record. RCFC 52.1; see Axiom Res. Mgmt., Inc. v. United States, 564 F.3d
1374, 1379 (Fed. Cir. 2009) (“‘[T]he focal point for judicial review should be the administrative
record already in existence.’”) (quoting Camp v. Pitts, 411 U.S. 138, 142 (1973)). And so,
unlike a summary judgment motion brought pursuant to RCFC 56, “the existence of genuine
issues of material fact does not preclude judgment on the administrative record” under RCFC
52.1. Tech. Sys., Inc. v. United States, 98 Fed. Cl. 228, 242 (2011) (citations omitted); RCFC
52.1. Rather, the Court’s inquiry is whether, “given all the disputed and undisputed facts, a party
has met its burden of proof based on the evidence in the record.” A & D Fire Prot., Inc. v.
United States, 72 Fed. Cl. 126, 131 (2006) (citation omitted).

        C.      Ripeness And Mootness

        Even when the Court’s jurisdiction over a claim has been established, the Court may not
adjudicate a claim if the claim is not ripe for judicial review. See, e.g., Health Republic Ins. Co.
v. United States, 129 Fed. Cl. 757, 772 (2017); Morris v. United States, 392 F.3d 1372, 1375
(Fed. Cir. 2004) (citing Howard W. Heck & Assocs., Inc. v. United States, 134 F.3d 1468 (Fed.
Cir. 1998)). To that end, “[r]ipeness is a justiciability doctrine that prevents the courts, through


                                                                                                       6
avoidance of premature adjudication, from entangling themselves in abstract disagreements.”
Shinnecock Indian Nation v. United States, 782 F.3d 1345, 1348 (Fed. Cir. 2015) (citations and
internal punctuation omitted). This Court has also recognized that, while the ripeness doctrine
has been developed through Article III courts, the doctrine’s principles are equally applicable in
this Court. See CW Gov’t Travel, Inc. v. United States, 46 Fed. Cl. 554, 557-58 (2000). And so,

        [a] court should dismiss a case for lack of ripeness when the case is abstract
        or hypothetical. . . . A case is generally ripe if any remaining questions are
        purely legal ones; conversely, a case is not ripe if further factual
        development is required.

Rothe Dev. Corp. v. DOD, 413 F.3d 1327, 1335 (Fed. Cir. 2005) (quoting Monk v. Houston, 340
F.3d 279, 282 (5th Cir. 2003)) (ellipsis existing).

        In determining whether a dispute is ripe for review, the Court must evaluate two factors:
“(1) the ‘fitness’ of the disputed issues for judicial resolution; and (2) ‘the hardship to the parties
of withholding court consideration.’” Shinnecock, 782 F.3d at 1348 (citing Abbott Labs. v.
Gardner, 387 U.S. 136, 149 (1967), abrogated on other grounds by Califano v. Sanders, 430
U.S. 99 (1977)); Sys. Application & Techs., Inc. v. United States, 691 F.3d 1374, 1383-84 (Fed.
Cir. 2012)). Under the first prong, “an action is fit for judicial review where further factual
development would not ‘significantly advance [a court’s] ability to deal with the legal issues
presented.’” Caraco Pharm. Labs., Ltd. v. Forest Labs., Inc., 527 F.3d 1278, 1295 (Fed. Cir.
2008) (citing Nat’l Park Hospitality Ass’n v. Dep’t of Interior, 538 U.S. 803, 812 (2003))
(brackets existing). Under the second prong, “withholding court consideration of an action
causes hardship to the plaintiff where the complained-of conduct has an ‘immediate and
substantial impact’ on the plaintiff.” Id. (citing Gardner v. Toilet Goods Ass’n, 387 U.S. 167,
171 (1967)).

        In addition, “a case is moot when the issues are no longer ‘live’ or the parties lack a
legally cognizable interest in the outcome.” Powell v. McCormack, 395 US 486, 496 (1969).
And so, “when ‘corrective action adequately addresse[s] the effects of the challenged action, and
the Court of Federal Claims ha[s] no reasonable expectation that the action would recur,’ the
matter should be dismissed as moot.” Square One Armoring Servs., Inc. v. United States, 123
Fed. Cl. 309, 324 (2015) (quoting Chapman Law Firm Co. v. Greenleaf Constr. Co., 490 F.3d
934, 940 (Fed. Cir. 2007)) (brackets existing).


                                                                                                      7
       D.      Corrective Action

       Lastly, corrective action within the context of a bid protest involves an “agency action,
usually taken after a protest has been initiated, to correct a perceived prior error in the
procurement process, or, in the absence of error, to act to improve the competitive process.”
Dellew Corp. v. United States, 855 F.3d 1375, 1378 n.2 (Fed. Cir. 2017). Such corrective action
is reviewed under the APA’s “highly deferential rational basis” standard. Dell Fed. Sys., L.P. v.
United States, 906 F.3d 982, 992 (Fed. Cir. 2018) (citation omitted).

       In this regard, the Federal Circuit has held that the rational basis test asks, “whether the
contracting agency provided a coherent and reasonable explanation of its exercise of discretion.”
Id. And so, the task of the Court in assessing whether the proposed corrective action is
reasonable is to determine: (1) whether the record supports the agency’s finding of flaws in the
procurement process that warrant corrective action and (2) whether the corrective action taken
was reasonable under the circumstances. Sierra Nevada Corp. v. United States, 107 Fed. Cl.
735, 750 (2012).

       E.      Injunctive Relief

       Lastly, under its bid protest jurisdiction, the Court “may award any relief [it] considers
proper, including declaratory and injunctive relief.” 28 U.S.C. § 1491(b)(2); see also Centech
Grp., Inc. v. United States, 554 F.3d 1029, 1037 (Fed. Cir. 2009). In deciding whether to issue a
permanent injunction, the Court “considers: (1) whether . . . the plaintiff has succeeded on the
merits of the case; (2) whether the plaintiff will suffer irreparable harm if the court withholds
injunctive relief; (3) whether the balance of hardships to the respective parties favors the grant of
injunctive relief; and (4) whether it is in the public interest to grant injunctive relief.” PGBA,
LLC v. United States, 389 F.3d 1219, 1228-29 (Fed. Cir. 2004) (citing Amoco Prod. Co. v. Vill.
of Gambell, Alaska, 480 U.S. 531, 546 n.12 (1987) (“The standard for a preliminary injunction is
essentially the same as for a permanent injunction with the exception that the plaintiff must show
a likelihood of success on the merits rather than actual success.”)); see also Centech Grp., Inc.,
554 F.3d at 1037. In this regard, the United States Court of Appeals for the Federal Circuit has
held that:

       No one factor, taken individually, is necessarily dispositive. If a
       preliminary injunction is granted by the trial court, the weakness of the


                                                                                                      8
       showing regarding one factor may be overborne by the strength of the
       others. If the injunction is denied, the absence of an adequate showing with
       regard to any one factor may be sufficient, given the weight or lack of it
       assigned the other factors, to justify the denial.

FMC Corp. v. United States, 3 F.3d 424, 427 (Fed. Cir. 1993) (citations omitted).

       This Court has also found success upon the merits to be “the most important factor for a
court to consider when deciding whether to issue injunctive relief.” Dellew Corp. v. United
States, 108 Fed. Cl. 357, 369 (2012) (citing Blue & Gold Fleet, L.P. v. United States, 492 F.3d
1308, 1312 (Fed. Cir. 2007)). But, while success upon the merits is necessary, it is not sufficient
alone for a plaintiff to establish an entitlement to injunctive relief. See Contracting, Consulting,
Eng’g LLC v. United States, 104 Fed. Cl. 334, 353 (2012) (“Although plaintiff’s entitlement to
injunctive relief depends on its succeeding on the merits, it is not determinative because the three
equitable factors must be considered, as well.”) (citations omitted)).

IV.    LEGAL ANALYSIS

       A.      Golden IT’s Challenge Of The USDA’s Original Award Decision Is Moot

       As an initial matter, to the extent that Golden IT challenges the USDA’s original decision
to award the BPA to Easy Dynamics, its claim is moot. In the amended complaint, Golden IT
alleges that the USDA’s original award decision was irrational, because the agency’s evaluation
of management approach and best value analysis were unsound. Am. Compl. at 6-8. This claim
is moot, because the propriety of the USDA’s original award decision is no longer “live” due to
the agency’s decision to cancel that award and to take corrective action. Caraco Pharm. Labs,
Ltd., 527 F.3d at 1295. And so, the Court DISMISSES this claim. Square One Armoring
Servs., Inc., 123 Fed. Cl. at 324.

       B.      Golden IT’s Challenge Of Any Future Award Decision Is Not Ripe

       The Court must also dismiss Golden IT’s challenge to the USDA’s anticipated new
award decision, because this claim is not yet ripe for judicial review. Any challenge to the
USDA’s new award decision after taking corrective action is not yet ripe for judicial review,
because it is undisputed that the agency has not yet adopted a final award decision. NSK Ltd. v.
United States, 510 F.3d 1375, 1384 (Fed. Cir. 2007); Pl. Mot. at 24; Def. Mot. 34-35. Given




                                                                                                       9
this, Golden IT’s claim related to the USDA’s new evaluation and award decision must also be
DISMISSED.

       C.      The USDA’s Corrective Action Is Rational

       Turning to the merits of Golden IT’s challenge to the USDA’s corrective action plan
announced on August 20, 2020, the Court agrees with the government that the agency’s
corrective action plan is rational under the circumstances presented in this case. The Court
reviews the USDA’s corrective action under the “rational basis” standard. Dell Fed. Sys., L.P.,
906 F.3d at 992 (citation omitted). And so, the Court considers: (1) whether the record supports
the USDA’s finding of flaws in the procurement process that warrant corrective action, and (2)
whether the corrective action taken was reasonable under the circumstances. Sierra Nevada
Corp., 107 Fed. Cl. at 750. The Court answers both of these questions in the affirmative for
several reasons.

       First, the USDA’s corrective action plan is rationally related to identified procurement
flaws. The administrative record supports the USDA’s finding of flaws in the procurement
process regarding its original evaluation of proposals for the BPA at issue that warrant taking
corrective action. AR985. On August 6, 2020, the USDA announced that it would undertake
corrective action that would include: (1) cancelling the BPA; (2) conducting a new price
evaluation of all quotes that received a cumulative confidence rating for the non-price evaluation
factors; (3) conducting a new best value tradeoff analysis; and (4) making a new award decision.
Id.; see also AR865-980 (Makpar Corporation’s bid protest). As Golden IT acknowledges, the
USDA’s decision to cancel the original award to Easy Dynamics and to conduct a new price
evaluation and best value tradeoff analysis is rational under these circumstances. Pl. Mot. at 23-
24.

       The administrative record also shows that the USDA’s decision not to re-evaluate
management approach as part of the agency’s corrective action plan is also rational under the
circumstances presented in this case. Golden IT argues that this aspect of the USDA’s corrective
action is irrational, because this plan does not include a new evaluation of management
approach. Id. In this regard, Golden IT further argues that the USDA unreasonably downgraded
the confidence rating for its management approach proposal during the agency’s original
evaluation of proposals, requiring a new evaluation of this factor. Id.


                                                                                                  10
       The premise of Golden IT’s argument—that the USDA downgraded the management
approach confidence rating for its proposal from “high confidence” to “some confidence”—is
unsubstantiated by the record evidence. The administrative record makes clear that the USDA
evaluation team’s report signed on June 29 and 30, 2020, provides that Golden IT received a
“some confidence” rating for management approach. AR620-23.

       Golden IT correctly observes that USDA’s contracting officer sent an advisory notice to
Golden IT and several other quoters advising that these quoters received a “high confidence”
rating for management approach on June 19, 2020. AR568-571. But, the record evidence—and
the declaration of the contracting officer for this procurement, Victoria Baca—clarify that this
advisory notice inadvertently contained the wrong confidence rating for Golden IT’s
management approach proposal.

       Specifically, the administrative record shows that, after the USDA became aware of the
discrepancy between the management approach confidence ratings contained in the agency’s
advisory notices to Golden IT and several other quoters and the ratings contained in the
evaluation team’s report, the agency conducted an internal investigation that determined that
these notices had been sent as the result of an administrative error. AR864. Ms. Baca also
explains in her declaration that she used the advisory notification sent to Alethix—which
received a “high confidence” rating for management approach—as a template to draft the
advisory notification sent to Golden IT on June 19, 2020. Baca Decl. at ¶¶ 16-19. And so, Ms.
Baca further explains that she inadvertently left the reference to a “high confidence” rating for
Alethix in the notifications sent to Golden IT and to two other quoters that actually received a
“some confidence” rating for the management approach factor. Id. at ¶¶ 20-22. Given this, the
record evidence simply does not substantiate Golden IT’s claim that the USDA unreasonably
downgraded or changed the confidence rating for its management approach proposal.

       A careful review of the administrative record also shows that the USDA conducted a
rational evaluation of management approach that is consistent with terms of the RFQ. The
evaluation team’s report provides that the agency “evaluated [each management approach
proposal] for [the] required content outlined in the Instructions to Offerors and in the Evaluation
Plan,” after which the evaluation team assigned each proposal a management approach
confidence rating. AR614.



                                                                                                    11
        The administrative record also shows that the UDSA’s evaluation team appropriately
documented the reasoning for the “some confidence” rating assigned to Golden IT’s
management approach proposal. See AR620-23. Notably, the evaluation team’s report states
that “[t]he staffing plan proposed by [Golden IT] aligns [with] levels needed for each call order.”
AR621. The report also observes that the “transition approach [proposed by Golden IT] is
focused heavily on methodology . . . but does not speak to organizational change.” AR622. And
so, based upon these and other observations, the evaluation team reasonably concluded in the
report that the confidence rating for Golden IT was “some confidence.” AR623.

        Because the record evidence does not show that the USDA downgraded Golden IT’s
proposal under the RFQ’s management approach factor, or that the agency otherwise irrationally
evaluated management approach during the original evaluation of proposals, the Court agrees
with the government that the USDA’s corrective action plan is rational under the circumstances
presented in this case. And so, the Court DENIES Golden IT’s challenge of the USDA’s
corrective action plan.

        D.      Golden IT Is Not Entitled To Injunctive Relief

        As a final matter, Golden IT is not entitled to the injunctive relief that it seeks in this
case. Golden IT requests, among other things, that the Court require the USDA to tailor its
corrective action to address alleged evaluation errors related to, among other things, the
evaluation of management approach. Pl. Mot at 27. But, it is well-established that a plaintiff
that has not succeeded upon the merits of its claims cannot prevail upon a claim for such
injunctive relief. Argencord Mach. & Equip., Inc. v. United States, 68 Fed. Cl. 167, 176 (2005).
Because Golden IT has not shown that the USDA’s corrective action plan is irrational, it cannot
succeed upon the merits of its claims. And so, the Court DENIES Golden IT’s request for
injunctive relief.

V.      CONCLUSION

        Because Golden IT’s claims challenging the USDA’s original and anticipated new award
decisions for the BPA at issue are non-justiciable and the record evidence shows that the
USDA’s corrective plan is rational under the circumstances presented in this bid protest dispute,
the Court:




                                                                                                      12
       1. GRANTS the government’s motion to dismiss Golden IT’s claims challenging the
           USDA’s original award decision and any future award decision related to the BPA;

       2. DENIES Golden IT’s motion for judgment upon the administrative record with
           regards to its challenge to the USDA’s corrective action plan;

       3. GRANTS the government’s cross-motion for judgment upon the administrative
           record with regards to Golden IT’s challenge to the USDA’s corrective action plan;
           and

       4. DISMISSES the complaint.

       The Clerk shall enter judgment accordingly.

       Each party to bear its own costs.

       Some of the information contained in this Memorandum Opinion and Order may be
considered protected information subject to the Protective Order entered in this matter on August
6, 2020. This Memorandum Opinion and Order shall therefore be filed UNDER SEAL. The
parties shall review the Memorandum Opinion and Order to determine whether, in their view,
any information should be redacted in accordance with the terms of the Protective Order prior to
publication. The parties shall FILE a joint status report identifying the information, if any, that
they contend should be redacted, together with an explanation of the basis for each proposed
redaction, on or before March 16, 2021.

       IT IS SO ORDERED.



                                                   s/ Lydia Kay Griggsby
                                                   LYDIA KAY GRIGGSBY
                                                   Judge




                                                                                                  13